EXHIBIT 10.2

THIS SECURITY AND THE WARRANT SHARES TO BE ISSUED UPON ITS EXERCISE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. NEITHER THIS SECURITY, THE WARRANT SHARES TO BE ISSUED UPON ITS
EXERCISE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

THE TRANSFER OF THIS WARRANT IS RESTRICTED AS DESCRIBED HEREIN.

 

--------------------------------------------------------------------------------

VELOCITY EXPRESS CORPORATION

Warrant for the Purchase of Shares of Common Stock,

par value $0.004 per Share

 

No.                                 

                                    Shares

THIS CERTIFIES that, for value received,                     , whose address is
                     (the “Holder”), is entitled to purchase from Velocity
Express Corporation, a Delaware corporation (the “Company”), upon the terms and
conditions set forth herein,                      (                ) shares of
the Company’s Common Stock, par value $0.004 per share (“Common Stock”), at an
initial exercise price of $1.45 per share, subject to adjustment as provided in
Section 12 (the “Exercise Price”) and partial cancellation as provided in
Section 13.

The number of shares of Common Stock issuable upon exercise of this Warrant (the
“Warrant Shares”) and the Exercise Price may be adjusted from time to time as
provided in Section 12. The Warrant Shares are entitled to the benefits, and
subject to the obligations, set forth in the Registration Rights Agreement dated
concurrently herewith by and among the Company, the initial Holder and the other
parties named therein (the “Registration Rights Agreement”). This is one of a
series of warrants with like terms, initially exercisable for an aggregate of
26,966,897 shares of Common Stock (collectively, the “Class of Warrants”).

This Warrant was originally issued by the Company in connection with an offering
of Units, where each Unit was comprised of a Warrant and $1,000 aggregate
principal amount of the Company’s 12% Senior Secured Notes Due 2010 (the
“Notes”). Immediately upon issuance, this Warrant became separately transferable
from the Notes that, together with this Warrant, comprised one or more Units.



--------------------------------------------------------------------------------

1. Exercise Rights and Exercise Period.

(a) At the Option of the Holder. This Warrant may be exercised at the option of
the Holder at the Exercise Price at any time or from time to time during the
period commencing on the approval by the stockholders of the Company of the
issue of the Warrant Shares in accordance with the requirements of the Nasdaq
Stock Market and (ii) ending at 5:00 P.M. Eastern time on July 3, 2010 (the
“Exercise Period”). The Company will deliver a notice to the Holder promptly,
and any event within three (3) Business Days (as defined below) after this
Warrant first becomes exercisable. An exercise of this Warrant at the option of
the Holder shall be made in accordance with the procedures set forth in
Section 2. A Holder may not exercise this Warrant pursuant to this Section 1(a)
after receipt of a Notice of Automatic Exercise pursuant to Section 3, other
than with respect to Warrant Shares that are not subject to such Notice of
Automatic Exercise.

(b) Automatic Exercise. If the stockholder approval referred to in Section 1(a)
is obtained and becomes effective, and if at any time after July 3, 2008:

(i) the daily volume weighted average price of a share of Common Stock, as
reported by Bloomberg (or, if Bloomberg terminates such reporting, then using
such other reporting system as the Board of the Directors of the Company may
designate in good faith), on the Nasdaq Stock Market or, if the Common Stock
ceases to be listed on the Nasdaq Stock Market, the primary national or regional
securities exchange or quotation system on which the Common Stock is then listed
or quoted (the “Principal Market) is equal to or exceeds $2.75 per share (as
such price may be adjusted pursuant to Section 12, the “Automatic Exercise
Trading Threshold”) for twenty (20) of any thirty (30) consecutive trading-day
period (the “Automatic Exercise Value Trigger”);

(ii) the Warrant Shares issuable upon the occurrence of the Automatic Exercise
Value Trigger, as contemplated by Section 3, are available for immediate resale
without restriction by the Holder without registration (or pursuant to an
effective registration statement) under the Securities Act of 1933, as amended
(the “Securities Act”) on both (x) the date the Automatic Exercise Value Trigger
occurs and (y) the date the Notice of Automatic Exercise is delivered (as
defined in, and delivered pursuant to, Section 3(a)) (the “Evaluation Dates”);

(iii) on each day during such thirty (30) trading-day period and on the
Evaluation Dates, the Common Stock is designated for quotation on the Principal
Market and shall not have been suspended from trading on the Principal Market
(other than suspensions of not more than two (2) trading days due to business
announcements by the Company, which suspensions have been lifted more than two
(2) trading days prior to each of the Evaluation Dates);

(iv) delisting or suspension of the Common Stock by the Principal Market shall
not have been threatened or be pending on either of the Evaluation Dates, either
(A) in writing by the Principal Market or (B) by reason of falling below the
then effective minimum listing maintenance requirements of the Principal Market;

 

2



--------------------------------------------------------------------------------

(v) during such thirty (30) trading-day period and on each of the Evaluation
Dates there shall not have occurred (A) the public announcement of a pending,
proposed or intended merger (other than the merger contemplated by the merger
agreement by and among the Company, a subsidiary of the Company and CD&L, Inc.
entered into concurrently with the initial issuance of this Warrant) which has
not been abandoned, terminated or consummated, (B) an Event of Default under
(and as such term is defined in) the Indenture dated July 3, 2006 related to the
Notes or (C) an event that with the passage of time or giving of notice would
constitute such an Event of Default; and

(vi) the Company shall have no knowledge on either of the Evaluation Dates of
any fact that would cause (A) the registration statement required pursuant to
the Registration Rights Agreement not to be effective and available for the
resale of all remaining Warrant Shares in accordance with the terms of the
Registration Rights Agreement or (B) any Warrant Shares issuable upon exercise
of the Warrants not to be eligible for sale without restriction pursuant to Rule
144(k) and any applicable state securities laws,

then this Warrant shall be deemed to be exercised automatically at the Exercise
Price, to the extent and in accordance with the provisions of Section 3 and
Section 7.

(c) Delay in Exercise Period. If the stockholder approval referred to in
Section 1(a) is not effective on or before October 27, 2006 (the “Approval
Deadline”), then the Company will pay to the Holder, as liquidated damages and
not as a penalty, an amount equal to one percent (1%) of the aggregate Exercise
Price for the Warrant Shares subject to this Warrant for each thirty (30) day
period (and prorated for any portion thereof) after the Approval Deadline. Such
payment shall be in partial compensation to the Holders, and shall not
constitute the Holders’ exclusive remedy for such events. The amounts payable as
liquidated damages pursuant to this Section 1(c) shall be paid monthly within
three (3) Business Days after the last day of each calendar month following the
Approval Deadline until such stockholder approval is effective. Such payments
shall be made to the Holder in cash.

2. Procedure for Optional Exercise by the Holder; Effect of Exercise. With
respect to an optional exercise pursuant to Section 1(a), this Warrant may be
exercised, in whole or in part, by the Holder during normal business hours on
any Business Day (as defined below) during the Exercise Period by (i) the
presentation and surrender of this Warrant to the Company at its principal
office along with a duly executed notice of exercise, in the form attached to
this Warrant (the “Notice of Exercise”), specifying the number of Warrant Shares
to be purchased and (ii) delivery of payment to the Company of the Exercise
Price for the number of Warrant Shares specified in the Notice of Exercise.

For purposes of this Warrant, “Business Day” means any day other than a
Saturday, Sunday or other day on which banking institutions in the city of New
York, New York are required or authorized by law or other governmental action to
be closed.

 

3



--------------------------------------------------------------------------------

3. Procedure for Automatic Exercise.

(a) Upon the occurrence of an Automatic Exercise Value Trigger (and if each of
the conditions set forth in Section 1(b)(ii) through (vi) are satisfied on such
date) the Company will determine the amount of this Warrant to be automatically
exercised as a result of an automatic exercise of this Warrant pursuant to
Section 1(b) (assuming for this purpose each of the conditions set forth in
Section 1(b)(ii) through (vi) will be true on the date the Notice of Exercise is
delivered) and within ten (10) Business Days after the occurrence of such
Automatic Exercise Value Trigger the Company shall deliver to the Holder a
notice of automatic exercise (the “Notice of Automatic Exercise”) unless any of
the conditions set forth in Section 1(b)(ii) through (vi) is not satisfied
during such period. The amount of this Warrant to be exercised upon the
occurrence of an automatic exercise with respect to a Measurement Period shall
not exceed the number of Warrant Shares equal to (x) twenty percent (20%) of the
average of the dollar value of the Common Stock traded each day (the “Common
Stock Volume Value”) during such Measurement Period as reported by the Nasdaq
Stock Market (or, if the Common Stock ceases to be listed on the Nasdaq Stock
Market, the primary national or regional securities exchange or quotation system
on which the Common Stock is then listed or quoted); (y) divided by the Exercise
Price in effect at the end of such Measurement Period; and (z) multiplied by the
fraction whose numerator is the number of Warrant Shares for which this Warrant
is exercisable as of the end of such Measurement Period and whose denominator is
the aggregate number of shares of Common Stock issuable upon exercise in full of
the then outstanding Class of Warrants as of the end of such Measurement Period.

For purposes of this Warrant, the “Measurement Period” means the first thirty
(30) trading day period in which the Automatic Exercise Value Trigger has been
achieved. As contemplated by Section 3, there may be more than one automatic
exercise of this Warrant, but if an automatic exercise occurs then no trading
day included in the related Measurement Period will be included in any
subsequent Measurement Period, such that there will not be any overlap of
different Measurement Periods.

(b) Upon the occurrence of an Automatic Exercise Value Trigger, if each of the
conditions set forth in Section 1(b)(ii) through (vi) is also satisfied on such
date, the Company will issue a press release to that effect within two
(2) Business Days after the occurrence of such Automatic Exercise Value Trigger,
but identifying the additional condition that each of the conditions set forth
in Section 1(b)(ii) through (vi) must be true on the date the Notice of Exercise
is delivered. Each such press release shall set forth the number of shares of
Common Stock issuable upon exercise in full of the Class of Warrants outstanding
as of the end of the related Measurement Period. The Notice of Automatic
Exercise shall: (i) state that the conditions for an automatic exercise of this
Warrant have been satisfied, (ii) identify the number of Warrant Shares
automatically exercised under this Warrant, (iii) identify the office of the
Company to which this Warrant and the Exercise Price should be delivered and
(iv) set forth payment instructions for any Exercise Price paid in cash or in
Notes. From and after the delivery of the Notice of Automatic Exercise: (I) the
sole right of the Holder with respect to the portion of this Warrant
automatically exercised shall be (to the extent of such automatic exercise) to
receive the Warrant Shares issuable upon such automatic exercise upon proper
delivery of this Warrant and the Exercise Price to the Company, (II) the Company
shall not be obligated to allow and register transfer any Warrant or to permit
any exercise at the option of the Holder with respect to

 

4



--------------------------------------------------------------------------------

any Warrant that has not been surrendered for automatic exercise in accordance
with this Section 3 until the Holder has properly delivered this Warrant and the
Exercise Price for the Warrants subject to such automatic exercise and (III) the
Warrant Shares issuable upon an automatic exercise of this Warrant will not be
deemed to be outstanding until the Holder has properly delivered this Warrant
and the Exercise Price for the Warrants subject to such automatic exercise.
Notwithstanding the foregoing, if the conditions to a cashless exercise pursuant
to Section 5 are in effect at the time the Holder tenders this Warrant upon an
automatic exercise, the Holder may elect a cashless exercise with respect to the
Warrant Shares to which such automatic exercise applies by delivering a duly
executed Notice of Exercise specifying that cashless exercise will apply to such
automatic exercise.

4. Payment of the Exercise Price.

(a) The Exercise Price may be paid by the Holder by delivery to the Company
(i) of cash, paid by wire transfer of immediately available funds to a bank
account specified by the Company, or by certified or bank cashier’s check
payable to the Company, (ii) tender of Notes duly endorsed for transfer to the
Company or accompanied by appropriate assignment documentation (in the case of a
certificated Note) or designated by appropriate instructions to the Trustee for
transfer (in the case of a global note) or (iii) a combination of such cash and
Notes. If in connection with any exercise of this Warrant the principal amount
of Notes tendered in payment of the Exercise Price exceeds the aggregate
Exercise Price for the Warrant Shares subject to such exercise of this Warrant,
the Company will cause a Note for the amount of such excess to be delivered to
the Holder by delivery of a certificated Note (if the Notes tendered were
certificated Notes) or by appropriate designation on a global note (if the Notes
tendered were part of a global note) within five (5) Business Days after the
related Warrant Shares are deemed to be issued to the Holder pursuant to
Section 6.

(b) For purposes of this Section 4, each Note delivered in payment of the
Exercise Price shall be deemed to have a value equal to 100% of the principal
amount of such Note. The amount, if any, of (i) accrued but unpaid interest on
each such Note to and including the date the Notice of Exercise is delivered to
the Company (with respect to an exercise at the option of the Holder pursuant to
Section 1(a)) or the date the Notice of Automatic Exercise is delivered to the
Holder (with respect to an exercise pursuant to Section 1(b)) and (ii) if the
Company has called such Note for redemption prior to the delivery of such Notice
of Exercise or Notice of Automatic Exercise, as the case may be, the applicable
premium over the principal amount of such Note, if any, that would be paid to
the Holder if such Note delivered to the Company in payment of the Exercise
Price was redeemed pursuant to such redemption call, shall be paid to the Holder
as provided in the Indenture dated as of July 3, 2006 between the Company and
Wells Fargo Bank, N.A., as Trustee, related to the Notes.

5. Cashless Exercise. Notwithstanding any provision in this Warrant to the
contrary, if, at any time following the Filing Deadline (as defined in the
Registration Rights Agreement) but during the Exercise Period, the Warrant
Shares are not available for immediate resale without restriction by the Holder
without registration (or pursuant to an effective registration statement) under
the Securities Act, the Holder may exercise this Warrant, in whole or in part,
by a cashless exercise by the presentation and surrender of this Warrant to the
Company at its principal office along with a duly executed Notice of Exercise
specifying the number of Warrant Shares to be

 

5



--------------------------------------------------------------------------------

applied to such exercise. The number of Warrant Shares to be delivered upon
exercise of this Warrant pursuant to this Section 5 shall be computed using the
following formula:

 

 

X =

   Y (B-A)            B

Where:

 

X =

   the number of shares of Common Stock to be issued to the Holder.  

Y =

   the number of Warrant Shares identified in the Notice of Exercise as being
applied to the subject exercise.  

A =

   the Exercise Price on the date this Warrant and the properly executed Notice
of Exercise are delivered to the Company for such exercise.  

B =

   the volume weighted average price of one share of Common Stock on the date
the on the date this Warrant and the properly executed Notice of Exercise are
delivered to the Company for such exercise.

6. Effect of Exercise.

(a) Upon receipt by the Company of (i) this Warrant, a Notice of Exercise and
proper payment of the Exercise Price as provided in Section 2 and Section 4 (or
a Notice of Exercise designating a cashless exercise as provided in Section 5)
or (ii) this Warrant and proper payment of the Exercise Price as provided in
Section 3 and Section 4 (or a Notice of Exercise designating a cashless exercise
as provided in Section 5), the Company agrees that such Warrant Shares shall be
deemed to be issued to the Holder or its designee as the record holder of such
Warrant Shares as of the close of business on the date on which such receipt
occurs, and the Holder or such designee shall be deemed to be the holder of
record of the Warrant Shares, notwithstanding that the stock transfer books of
the Company may then be closed or that certificates representing such Warrant
Shares shall not then be actually delivered to the Holder or its designee. As
promptly as practicable, and in any event within three (3) Business Days after
such Warrant Shares are deemed issued, (i) provided that the Company’s transfer
agent is then participating in the Depository Trust Company’s (“DTC”) Fast
Automated Securities Transfer Program, the Company will cause to be credited
such aggregate number of such Warrant Shares to the balance account with DTC of
the Holder or its designee through the Deposit Withdrawal Agent Commission
system, or (B) if the Company’s transfer agent is not then participating in the
DTC Fast Automated Securities Transfer Program, the Company will issue and
deliver to the address as specified in the Notice of Exercise or in a notice
accompanying delivery of this Warrant to the Company pursuant to Section 3, as
the case may be, a stock certificate or certificates for the Warrant Shares
issuable upon such exercise of this Warrant, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled. The stock certificate(s) so delivered shall be in any
such denominations as may be reasonably specified by the Holder in the Notice of
Exercise or in a notice accompanying delivery of this Warrant to the Company
pursuant to Section 3, as the case may be.

(b) The Company understands that a delay in the delivery of the certificates
representing the Warrant Shares upon exercise of this Warrant could result in
economic loss to

 

6



--------------------------------------------------------------------------------

the Holder. As compensation to the Holder for such loss, the Company agrees to
pay (as liquidated damages and not as a penalty) to the Holder for such late
delivery of Warrant Shares upon exercise of this Warrant the amount of $100 per
Business Day after the third Business Day after the Holder has properly
exercised this Warrant for each $10,000 of Common Stock (measured by the Current
Market Price as of the date the Holder has properly exercised this Warrant and
pro rated for amounts other than $10,000), and continuing until the date on
which the certificate representing such Warrant Shares are delivered to the
Holder (or its designee). The Company shall pay any payments incurred under this
Section 5(b) in immediately available funds upon demand. Furthermore, in
addition to any other remedies which may be available to the Holder, in the
event that the Company fails for any reason to effect delivery as stated in
Section 5a), the Holder will be entitled to revoke all or part of the relevant
notice of exercise by delivery of a notice to such effect to the Company,
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to the delivery of such notice, except that the
liquidated damages described above shall be payable through the date notice of
revocation is given to the Company.

(c) In addition to any other rights available to the Holder, if the Company
fails to make timely delivery in accordance with the provisions of Section 6(b)
to the Holder of a certificate or certificates representing the Warrant Shares
for which this Warrant has been exercised, and if within seven (7) Business Days
thereafter the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Common Stock which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall pay in cash to the Holder (in addition to any
remedies available to or elected by the Holder) within five (5) Business Days
after written notice from the Holder, the amount by which (i) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (ii) the aggregate Current Market Price of the
Common Stock for which such exercise was not timely honored (as in effect on the
date the Warrant Shares are deemed issued in accordance with Section 5(a))
together with interest thereon at a rate of fifteen percent (15%) per annum,
accruing from such dated of deemed issue until such amount and any accrued
interest thereon is paid in full (which amount shall be paid as liquidated
damages and not as a penalty). For example, if the Holder purchases shares of
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to an attempted exercise of Warrant Shares having an aggregate Current
Market Price of $10,000 on the date of exercise, the Company shall be required
to pay the Holder $1,000, plus interest. The Holder shall provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Buy-In.

7. Limitation on Exercise. The Company shall not effect the exercise of this
Warrant, and the Holder shall not have the right to exercise this Warrant, to
the extent that after giving effect to such exercise, such Holder (together with
such Holder’s Affiliates (as defined below)) would beneficially own in excess of
4.99% (the “Maximum Percentage”) of the shares of Common Stock outstanding
immediately after giving effect to such exercise. For purposes of the preceding
sentence, the aggregate number of shares of Common Stock beneficially owned by
such Holder and its Affiliates shall include the number of shares of Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude shares of Common
Stock which would be issuable (but have not been issued or deemed issued) upon
(i) exercise of the remaining, unexercised portion of this Warrant

 

7



--------------------------------------------------------------------------------

beneficially owned by such Holder and its Affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by such Holder and its Affiliates (including,
without limitation, any convertible notes or warrants) subject to a limitation
on conversion or exercise analogous to the limitation contained herein. Except
as set forth in the preceding sentence, for purposes of this Section 7,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). For purposes
of this Warrant, in determining the number of outstanding shares of Common Stock
issued by the Company, the Holder may rely on the number of outstanding shares
of Common Stock as reflected in (I) the Company’s most recent Form 10-K, Form
10-Q, Current Report on Form 8-K or other public filing with the Securities and
Exchange Commission, as the case may be, (II) a more recent public announcement
by the Company or (III) any other notice by the Company setting forth the number
of shares of Common Stock outstanding. For any reason at any time, upon the
written or oral request of the Holder, the Company shall within one Business Day
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding. By written notice to the Company, any Holder may from time to
time increase or decrease the Maximum Percentage to any other percentage
specified in such notice; provided that any such increase will not be effective
until the sixty-first (61st) day after such notice is delivered to the Company.

For purposes of this Warrant, “Affiliate” means, with respect to any person or
entity, any other person or entity directly or indirectly, through one or more
intermediaries, controlling, controlled by or under direct or indirect common
control with such specified person or entity, where ‘control’ means the power to
manage or direct or cause the direction of the management and policies of such
person or entity, directly or indirectly, whether through the ownership of
voting stock, by contract or otherwise.

The limitations contained in this Section 7 shall apply to a successor Holder of
this Warrant.

8. Partial Exercise. If this Warrant should be exercised in part only, the
Company shall, upon surrender of this Warrant for cancellation, execute and
deliver a new Warrant evidencing the right of the Holder to purchase the balance
of the Warrant Shares subject to purchase hereunder.

9. Registration of Warrants; Transfer of Warrants. Any Warrants issued upon the
transfer or exercise in part of this Warrant shall be numbered and shall be
registered in a Warrant Register maintained by the Company or its designee as
they are issued. The Company shall be entitled to treat the registered holder of
any Warrant on the Warrant Register as the owner in fact thereof for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in such Warrant on the part of any other person or entity, and shall
not be liable for any registration or transfer of Warrants which are registered
or to be registered in the name of a fiduciary or the nominee of a fiduciary
unless made with the actual knowledge that a fiduciary or nominee is committing
a breach of trust in requesting such registration or transfer, or with the
knowledge of such facts that its participation therein amounts to bad faith.
This Warrant shall be transferable only on the books of the Company upon
delivery thereof duly endorsed by the Holder or by such Holder’s duly authorized
attorney or representative, or accompanied by proper evidence of succession,
assignment, or authority to transfer. In all cases of transfer by an attorney,
executor, administrator, guardian or other legal representative, duly
authenticated

 

8



--------------------------------------------------------------------------------

evidence of his or its authority shall be produced. Upon any registration of
transfer, the Company shall deliver a new Warrant or Warrants to the person or
entity entitled thereto. Subject to Section 7, this Warrant may be exchanged, at
the option of the Holder, for another Warrant or other Warrants of different
denominations, of like tenor and representing in the aggregate the right to
purchase a like number of Warrant Shares, upon surrender to the Company.

10. (a) Transfer Restricted Security. The Holder, as of the date of issuance of
this Warrant, represents to the Company that such Holder is acquiring this
Warrant for the Holder’s own account, for investment purposes and not with a
present view to the distribution thereof or of the Warrant Shares.

(b) Notice of Intention to Transfer; Conditions to Transfer. The Holder may not
transfer this Warrant or any of the Warrant Shares prior to the date which is
two (2) years (or such shorter period as may be prescribed by Rule 144(k) under
the Securities Act (or any successor provision) after the later of the original
issue date of this Warrant (or any predecessor of this Warrant) or such Warrant
Share (or any predecessor of such Warrant Share, including this Warrant to the
extent the holding period of this Warrant may be tacked thereto under the
Securities Act) and the last date on which the Company or any of its Affiliates
was the owner of this Warrant or such Warrant Share (such period being the
“Restriction Period”), except to:

(i) the Company or any of its subsidiaries;

(ii) pursuant to a registration statement which has been declared effective
under the Securities Act;

(iii) for so long as this Warrant is eligible for resale under Rule 144A under
the Securities Act, to a person or entity the Holder reasonably believes is a
“Qualified Institutional Buyer” as defined in Rule 144A that purchases for its
own account or for the account of a Qualified Institutional Buyer to whom notice
is given that the transfer is being made in reliance on Rule 144A;

(iv) pursuant to offers and sales to non-U.S. Purchasers that occur outside the
United States within the meaning of Regulation S under the Securities Act,
pursuant to Rule 904 of Regulation S;

(v) to an institutional “accredited investor” within the meaning of subparagraph
(a)(1), (2), (3) or (7) of Rule 501 under the Securities Act that is acquiring
the Warrant for its own account, or for the account of such an institutional
accredited investor, for investment purposes and not with a view to, or for
offer or sale in connection with, any distribution in violation of the
Securities Act; or

(vi) pursuant to another available exemption from the registration requirements
of the Securities Act and the securities laws of any other jurisdiction,
including any state of the United States,

 

9



--------------------------------------------------------------------------------

subject to the Company’s right, prior to any such transfer pursuant to the
foregoing clauses (iv), (v) or (vi) to require the delivery of an opinion of
counsel, certification or other information reasonably satisfactory to the
Company.

(c) Legend. During the applicable Restriction Period, this Warrant and each
certificate representing any Warrant Share issued upon exercise or exchange of
this Warrant shall bear the following legend or an equivalent to such legend:

“THIS SECURITY HAS AND THE WARRANT SHARES TO BE ISSUED UPON ITS EXERCISE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. NEITHER THIS SECURITY, THE WARRANT SHARES TO BE ISSUED UPON ITS
EXERCISE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.”

The Holder understands that the Company may place, and may instruct any transfer
agent or depository for the Warrant Shares to place, a stop transfer notation in
the securities records in respect of the Warrant Shares.

(d) Legend Removal. At the expiration of the Restriction Period, or upon the
sooner effectiveness of a registration statement covering all of the Warrant
Shares, the Company shall remove the restrictive legend promptly upon the
request of the holder of the Warrant Shares.

11. Reservation of Shares. The Company shall at all times during the Exercise
Period reserve and keep available out of its authorized and unissued Common
Stock, solely for the purpose of providing for the exercise of the rights to
purchase all Warrant Shares granted pursuant to this Warrant, no less than one
hundred fifty percent (150%) of the number of shares of Common Stock as shall
then be issuable upon the exercise of this Warrant. The Company covenants that
any and all Warrant Shares, as and when issuable in accordance with this Warrant
against the Company’s receipt of the Exercise Price or other specified
consideration therefor, shall be validly issued, fully paid, non-assessable, and
free of preemptive rights.

12. Adjustments. The Exercise Price, the number of shares purchasable hereunder
and the Automatic Exercise Trading Price Threshold are subject to adjustment
from time to time as provided in this Section 12.

(a) Exempt Issues. No adjustment shall be made pursuant to this Section 12 with
respect to any issue of Common Stock:

(i) upon conversion of shares of the Company’s Series M Convertible Preferred
Stock, Series N Convertible Preferred Stock, Series O Convertible Preferred
Stock, Series P Convertible Preferred Stock or Series Q Convertible Preferred
Stock, in each case at the exercise price in effect on July 3, 2006 (without
giving any effect to the

 

10



--------------------------------------------------------------------------------

antidilution provisions thereof except to the extent the same may be adjusted in
a manner consistent with Section 12(c) of this Warrant regarding stock splits
and dividends);

(ii) as payment of dividends in lieu of cash with respect to the Company’s
Series M Convertible Preferred Stock, Series N Convertible Preferred Stock,
Series O Convertible Preferred Stock, Series P Convertible Preferred Stock or
Series Q Convertible Preferred Stock, in each case to the extent specifically
provided for under and strictly in accordance with the express terms existing,
effective and applicable to the foregoing on and as of July 3, 2006;

(iii) (A) upon the exercise of warrants outstanding as of July 3, 2006 to
purchase up to 30,630,538 shares of Common Stock (as the same may be adjusted in
accordance with the antidilution provisions thereof, if any; provided, however,
if any such antidilution provisions are based on the exercise price of such
warrants instead of fair market value of the securities or other property sold
or distributed, then no such adjustment will be taken into account except to the
extent the same may be adjusted in a manner consistent with Section 12(c) of
this Warrant), in each case to the extent specifically provided for under and
strictly in accordance with the express terms existing, effective and applicable
to the foregoing on and as of July 3, 2006; or

(iv) upon the exercise of options or other rights to purchase up to 3,361,365
shares of Common Stock outstanding as of July 3, 2006 under the Company’s 1995
Stock Option Plan, 2000 Stock Option Plan,1996 Director Stock Option Plan, and
2004 Stock Option Plan, in each case to the extent specifically provided for
under and strictly in accordance with the express terms existing, effective and
applicable to the foregoing on and as of July 3, 2006.

(b) Adjustment of Exercise Price. If the Company shall issue or sell, or is, in
accordance with Sections 12(b)(1) through 12(b)(6), deemed to have issued or
sold, any shares of any class of capital stock of the Company (“Capital Stock”)
without consideration (which shall include any issuance of Capital Stock that
triggers the antidilution adjustments of the securities listed in
Section 12(a)(i) except as set forth in that Section) or for a consideration per
share less than the Current Market Price of such Capital Stock immediately prior
to the time of such issue or sale, then and in each such case (a “Trigger
Issuance”) the then-existing Exercise Price shall be reduced by multiplying the
Exercise Price in effect immediately prior to such Trigger Issuance by:

(i) if such Capital Stock is Common Stock, a fraction the numerator of which is
the number of shares of Common Stock outstanding immediately prior to such
Trigger Issuance plus the number of shares of Common Stock which could be
purchased at the Current Market Price per share of Common Stock on the date of
such Trigger Issuance with the aggregate consideration (based on the fair market
value thereof as determined by the Board of Directors, whose determination shall
be conclusive and described in a certificate delivered to each Holder) received
or receivable by the Company in connection with such Trigger Issuance (the
“Aggregate Consideration”), and the denominator of which is the number of shares
of Common Stock outstanding immediately prior to such Trigger Issuance plus the
number of shares of Common Stock to be so issued or sold; or

 

11



--------------------------------------------------------------------------------

(ii) if such Capital Stock is other than Common Stock, a fraction the numerator
of which is the Current Market Price per share of Common Stock immediately prior
to such Trigger Issuance minus an amount equal to (A) the sum of (1) the Current
Market Price per share of such Capital Stock multiplied by the number of shares
of such Capital Stock to be so issued minus (2) the Aggregate Consideration,
divided by (B) the number of shares of Common Stock outstanding immediately
prior to such Trigger Issuance, and the denominator of which is the Current
Market Price per share of Common Stock immediately prior to such Trigger Issue.

For purposes of this Section 12 and for the avoidance of doubt, if the Company
issues any shares of Capital Stock that trigger the antidilution protection
provisions of the securities listed in Section 12(a)(i), then such issuance will
be deemed to have been done without consideration (as that term is used in the
first sentence of Section 12(b)) such that the Aggregate Consideration
attributable to that issuance will be zero ($0) and the Exercise Price of the
Warrants will be adjusted as contemplated by this Section 12(b).

For purposes of this Section 12, a Trigger Issue shall be deemed to occur upon
the earliest of (A) the date the Company enters into a firm contract for the
issuance or sale of the Capital Stock, (B) the record date for the determination
of stockholders entitled to receive any such Capital Stock or (C) the date of
actual issuance or sale of such Capital Stock. Any references to a different
date or dates in Sections 12(b)(1) to (6) below are for convenience only and
this provision shall control over any such other reference.

For purposes of this Warrant, “Current Market Price” means, when used with
respect to any security as of any date, the last sale price, regular way, or, in
case no such sale takes place on such date, the average of the closing bid and
asked prices, regular way, in either case as reported for consolidated
transactions on the Nasdaq Stock Market or, if the security is not listed or
admitted to trading on the Nasdaq Stock Market, as reported for consolidated
transactions with respect to such security listed on the principal national
securities exchange on which such security is listed or admitted to trading or,
if the security is not listed or admitted to trading on any national securities
exchange, the last quoted price or, if not so quoted, the average of the high
bid and low asked prices in the over-the-counter market, as reported by the
National Association of Securities Dealers, Inc. Automated Quotations System or
such other system then in use or, if the security is not quoted by any such
organization, the average of the closing bid and asked prices furnished by a New
York Stock Exchange member firm selected by the Company. “Current Market Price”
means, when used with respect to a security as to which none of the
above-mentioned prices are available and with respect to any property other than
a security, as of any date, the market value of such security or property on
such date as determined by the Board of Directors of the Company in good faith,
which shall be entitled to rely for such purposes on the advice of any firm of
investment bankers or appraisers having familiarity with such property;
provided, however, that if the Holder objects to a determination of Current
Market Price by the Board of Directors of the Company, the Company and the
Holder shall engage an investment banking firm or appraisal firm of recognized
national standing selected by the Company and acceptable to the Holder to make
such determination (the fees and expenses of such investment banking firm or
appraisal firm to be shared equally by the Company and the Holder).

 

12



--------------------------------------------------------------------------------

For purposes of this 12(b), the following Sections 12(b)(1) to 12(b)(6) shall be
applicable.

(1) Issue of Rights or Options. If the Company at any time grants or issues in
any manner any warrants or other rights to subscribe for or to purchase, or any
options for the purchase of, Capital Stock or for any stock or security
convertible into or exchangeable for Capital Stock (such warrants, rights or
options being called “Options”, and such convertible or exchangeable stock or
securities being called “Convertible Securities”), whether or not such Options
or the right to convert or exchange any such Convertible Securities are
immediately exercisable, and the price per share for which Capital Stock is
issuable upon the exercise of such Options or upon the additional conversion or
exchange of such Convertible Securities (in each case as calculated in
accordance with Section 12(b)(5)) is less than the Current Market Price per
share of such Capital Stock in effect immediately prior to the time of the grant
or issue of such Options, then the total number of shares of Common Stock
issuable upon the exercise of such Options or upon conversion or exchange of the
total amount of such Convertible Securities issuable upon the exercise of such
Options shall be deemed to have been issued for such price per share as of the
date of granting of such Options and thereafter shall be deemed to be
outstanding for purposes of adjusting the Exercise Price. Except as otherwise
provided in Section 12(b)(3 ), no adjustment of the Exercise Price shall be made
upon the actual issue of such Common Stock or of such Convertible Securities
upon exercise of such Options or upon the actual issue of such Common Stock upon
conversion or exchange of such Convertible Securities.

(2) Issue of Convertible Securities. If the Company at any time issues or sells
in any manner or sell any Convertible Securities, whether or not the rights to
exchange or convert any such Convertible Securities are immediately exercisable,
and the price per share for which Capital Stock is issuable upon such conversion
or exchange (in each case as calculated in accordance with Section 12(b)(5)) is
less than the Current Market Price per share of such Capital Stock in effect
immediately prior to the time of the issue or sale, then the total maximum
number of shares of Capital Stock issuable upon conversion or exchange of such
Convertible Securities shall be deemed to have been issued for such price per
share as of the date of the issue or sale of such Convertible Securities and
thereafter shall be deemed to be outstanding for purposes of adjusting the
Exercise Price. Except as otherwise provided in Section 12(b)(3), no adjustment
of the Exercise Price shall be made upon the actual issuance of such Capital
Stock upon conversion or exchange of such Convertible Security. No further
adjustment of the Exercise Price shall be made by reason of the issue or sale of
Convertible Securities upon exercise of any Options to purchase any such
Convertible Securities for which adjustments of the Exercise Price have been
made pursuant to the other provisions of Section 12(b)(1).

(3) Change in Option Price or Conversion Rate. If the purchase price provided
for in any Right or Option referred to in Section 12(a)(l), the additional
consideration, if any, payable upon the conversion or exchange of any
Convertible Securities referred to in Sections 12(a)(l) or 12(a)(2), or the rate
at which Convertible Securities referred to in Sections 12(a)(l) or 12(a)(2) are
convertible into Capital Stock shall change at any time (including, but not
limited to, changes under or by reason of provisions designed to protect against
dilution), the Exercise Price in effect at the time of such event shall
forthwith be readjusted to the Exercise

 

13



--------------------------------------------------------------------------------

Price which would have been in effect at such time had such Options or
Convertible Securities still outstanding provided for such changed purchase
price, additional consideration or conversion rate, as the case may be, at the
time initially granted, issued or sold. On the termination of any Option for
which any adjustment was made pursuant to this Section 12(b) or any right to
convert Convertible Securities for which any adjustment was made pursuant to
this Section 12(b) (including without limitation upon the redemption or purchase
for consideration of such Convertible Securities by the Company), and after five
(5) calendar days notice to the Holder, the Exercise Price then in effect
hereunder shall forthwith be changed to the Exercise Price which would have been
in effect at the time of such termination had such Option or Convertible
Securities, to the extent outstanding immediately prior to such termination,
never been issued.

(4) Stock Dividends. Subject to the provisions of this Section 12(b), if the
Company declares a dividend or makes any other distribution upon any Capital
Stock of the Company (other than the Common Stock) payable in Capital Stock,
Options or Convertible Securities, then any Capital Stock, Options or
Convertible Securities, as the case may be, issuable in payment of such dividend
or distribution shall be deemed to have been issued or sold without
consideration.

(5) Consideration for Stock.

(i) Options. For purposes of Section 12(b)(1), the price per share for which an
Option is exercisable or for which a Convertible Security is convertible or
exchangeable is equal to (A) the sum (which sum shall constitute the Aggregate
Consideration for purposes of the first sentence of this Section 12(b)) of
(I) the total amount, if any, received or receivable by the Company as
consideration for the granting of such Options, plus (II) the aggregate amount
of additional consideration payable to the Company upon the exercise of all such
Options, plus (III), in the case of such Options which relate to Convertible
Securities, the aggregate amount of additional consideration, if any, payable
upon the issue or sale of such Convertible Securities and upon the conversion or
exchange thereof, divided by (B) the total maximum number of shares of Capital
Stock issuable upon the exercise of such Options or upon the conversion or
exchange of all such Convertible Securities issuable upon the exercise of such
Options).

(ii) Convertible Securities. For purposes of Section 12(b)(2), the price per
share for which a Convertible Security is convertible or exchangeable is equal
to (A) the sum (which sum shall constitute the Aggregate Consideration for
purposes of the first sentence of this Section 12(b)) of (I) the total amount
received or receivable by the Company as consideration for the issue or sale of
such Convertible Security, plus (II) the aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange
thereof, divided by (B) the total number of shares of Capital Stock issuable
upon the conversion or exchange of such Convertible Security.

(iii) Generally. In case any shares of Common Stock, Options or Convertible
Securities shall be issued or sold for cash, the consideration received therefor
shall be deemed to be the net amount received by the Company therefor, after
deduction therefrom of any expenses incurred or any underwriting commissions or
concessions paid

 

14



--------------------------------------------------------------------------------

or allowed by the Company in connection therewith. In case any shares of Common
Stock, Options or Convertible Securities shall be issued or sold for a
consideration other than cash, the amount of the consideration other than cash
received by the Company shall be deemed to be the fair value of such
consideration as determined in good faith by the Board of Directors of the
Company, after deduction of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith. In case any Options shall be issued in connection with the issue and
sale of other securities of the Company, together comprising one integral
transaction in which no specific consideration is allocated to such Options by
the parties thereto, such Options shall be deemed to have been issued for such
consideration as determined in good faith by the Board of Directors of the
Company. If Common Stock, Options or Convertible Securities shall be issued or
sold by the Company and, in connection therewith, other Options or Convertible
Securities (the “Additional Rights”) are issued, then the consideration received
or deemed to be received by the Company shall be reduced by the fair market
value of the Additional Rights (as determined using the Black-Scholes option
pricing model or another method mutually agreed to by the Company and the
Holder). The Company shall respond promptly, in writing, to an inquiry by the
Holder as to the fair market value of the Additional Rights. In the event that
the Company and the Holder are unable to agree upon the fair market value of the
Additional Rights, the Company and the Holder shall jointly select an appraiser,
who is experienced in such matters. The decision of such appraiser shall be
final and conclusive, and the cost of such appraiser shall be borne by the
Company.

(6) Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company or any of its wholly-owned subsidiaries, and the disposition of any such
shares (other than the cancellation or retirement thereof) shall be considered
an issue or sale of Common Stock for the purpose of this Section 12(b).

(c) Stock Splits and Dividends. In the event that the Company shall subdivide
its outstanding shares of Common Stock into a greater number of shares, pay a
dividend or make a distribution on its Common Stock in shares of Common Stock or
combine its outstanding shares of Common Stock into a smaller number of shares,
the Exercise Price and the Automatic Exercise Trading Threshold in effect
immediately prior thereto each shall be proportionately decreased in the case of
a subdivision or increased in the case of a combination. An adjustment made
pursuant to this Section 12(c) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the date
of such subdivision or combination, as the case may be. Such adjustments shall
be made successively whenever any event listed above in this Section 12(c) shall
occur.

(d) Distributions. In case the Company shall fix a payment date for the making
of a distribution to all Holders of Capital Stock (including any such
distribution made in connection with a consolidation or merger in which the
Company is the continuing corporation) of evidences of indebtedness or assets
(other than dividends or distributions referred to in Section 12(c)), the
Exercise Price to be in effect after such payment date shall be determined by
multiplying the Exercise Price in effect immediately prior to such payment date
by a fraction, the

 

15



--------------------------------------------------------------------------------

numerator of which shall be the total number of shares of Common Stock
outstanding multiplied by the Current Market Price per share of Common Stock
immediately prior to such payment date, less the Current Market Price of such
assets or evidences of indebtedness so distributed, and the denominator of which
shall be the total number of shares of Common Stock outstanding multiplied by
such Market Price per share of Common Stock immediately prior to such payment
date. Such adjustment shall be made successively whenever such a payment date is
fixed.

(e) Reorganization or Reclassification. In the event of (i) any reclassification
(including, without limitation, a reclassification effected by means of an
exchange or tender offer by the Company or any subsidiary) or change of
outstanding Common Stock (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of a subdivision
or combination), (ii) any consolidation, merger or combination of the Company
with another corporation as a result of which holders of Common Stock shall be
entitled to receive securities or other assets (including cash) with respect to
or in exchange for Common Stock or (iii) any sale or conveyance of the assets of
the Company as, or substantially as, an entirety to any other corporation as a
result of which holders of Common Stock shall be entitled to receive securities
or other assets (including cash) with respect to or in exchange for Common
Stock, then: (I) the Company or the successor or purchasing corporation, as the
case may be, shall execute and deliver to the Holder upon surrender of this
Warrant a supplemental warrant providing that the Holder shall have the right
thereafter (until the expiration of this Warrant) to receive, upon full exercise
of this Warrant, the kind and amount of shares of stock and/or other securities
and/or property receivable upon such reclassification, consolidation, merger,
combination, sale or conveyance by a holder of the number of shares of Common
Stock for which this Warrant might have been exercised immediately prior to such
reclassification, consolidation, merger, combination, sale or conveyance; and
(II) the Automatic Exercise Trading Threshold shall thereafter be measured by
reference to the Current Market Value of the kind and amount of shares of stock
and/or other securities and/or property receivable with respect to one share of
Common Stock upon such reclassification, consolidation, merger, combination,
sale or conveyance (instead of being measured by reference to the daily volume
weighted average price of a share of Common Stock). The supplemental warrant
referred to in clause (I) of the preceding sentence shall provide for
adjustments (without regard to limitations on the exerciseability of this
Warrant) which shall be as nearly equivalent as practicable to the adjustments
provided for in this Section 12. The above provision of this Section 12(e) shall
similarly apply to successive consolidations or mergers.

(f) Reductions by the Company. Anything in this Section 12 to the contrary
notwithstanding, the Company shall be entitled to make such reductions in the
Exercise Price, in addition to those required by this Section 12, as it in its
discretion shall determine to be advisable.

(g) Other Adjustments. In case any event shall occur as to which the other
provisions of Section 12(b) to (f) are not strictly applicable but as to which
the failure to make any adjustment would not fairly protect the exercise rights
represented by this Section 12 in accordance with the essential intent and
principles hereof then, in each such case, the Holder and the Company shall
cooperate to agree upon an appropriate adjustment under this Section 12. If the
Holder and the Company are unable to agree upon such an adjustment, the Company
and the Holder shall jointly select an appraiser, who is experienced in such
matters. Upon receipt of

 

16



--------------------------------------------------------------------------------

such opinion, the Company will promptly mail a copy thereof to the Holder and
shall make the adjustments described therein. The decision of such appraiser
shall be final and conclusive, and the cost of such appraiser shall be borne by
the Company.

(h) Subsequent Adjustments. In the event that, as a result of an adjustment made
pursuant to this Section 12, Holders become entitled to receive any shares of
Capital Stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon the exercise of the Warrants shall be
subject thereafter to adjustment from time to time in a manner and on terms as
nearly equivalent as practicable to the provisions with respect to the Warrant
Shares contained herein.

(i) Calculations. All calculations under this Section 12 shall be made to the
nearest four decimal points.

(j) Adjustment in Number of Securities. Upon each adjustment of the Exercise
Price pursuant to the provisions of Section 12(b), (c) or (d), the number of
shares of Common Stock issuable upon exercise at the adjusted Exercise Price of
each Warrant shall be adjusted to the nearest full amount by multiplying a
number equal to the Exercise Price in effect immediately prior to such
adjustment by the number of shares of Common Stock issuable upon exercise of
Warrants immediately prior to such adjustment (without regard to limitations on
the exerciseability of this Warrant) and dividing the product so obtained by the
adjusted Exercise Price.

(k) Minimum Adjustment. No adjustment of the Exercise Price shall be made unless
such adjustment would require an increase or decrease of at least $0.01 in such
price; provided that any adjustments which by reason of this Section 12(k) are
not required to be made shall be carried forward and shall be made at the time
of and together with the next subsequent adjustment which, together with
adjustments so carried forward, shall require an increase or decrease of at
least $0.01 in the Exercise Price then in effect hereunder.

(l) No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Section 12 by the Company but will at all times
in good faith assist in the carrying out of all the provisions of this
Section 12 and in the taking of all such action as may be necessary or
appropriate in order to protect the exercise rights of the Holder against
dilution or other impairment, including without limitation taking all such
action from time to time as may be necessary or appropriate to ensure that the
par value per share of the Common Stock is at all times equal to or less than
the Exercise Price in effect at such time.

(m) Validity of Warrant Certificate. Irrespective of any adjustments or changes
in the Exercise Price or the amount of Warrant Securities purchasable upon
exercise of Warrants, Warrant Certificates theretofore and thereafter issued
shall continue to express the Exercise Price per share and the amount of Warrant
Securities purchasable thereunder as of the date such Warrant Certificates were
originally issued; provided, the Holder shall be entitled to exercise Warrants
represented by such Warrant Certificates after giving effect to each such

 

17



--------------------------------------------------------------------------------

adjustment and change, and such Warrant Certificate shall be deemed to
incorporate each such adjustment and change as if new Warrant Certificates
reflecting each such adjustment and change had been issued to the Holders.

13. Cancellation in Certain Circumstances.

(a) Upon the occurrence of a Special Redemption Trigger (as defined in the
Indenture), then on the Special Mandatory Redemption Date (as defined in the
Indenture), the number of Warrant Shares for which this Warrant will be
exercisable immediately after the Special Redemption Date shall be equal to
one-half (1/2) of the number of Warrant Shares that were initially issuable
pursuant to this Warrant (as the same may have been adjusted prior to the time
of such cancellation pursuant to Section 12) (and if the Holder has exercised
more than one-half (1/2) of this Warrant prior to the Special Mandatory
Redemption Date, then this Warrant shall be cancelled in its entirety, but the
Warrant Shares issued pursuant to such prior exercise of this Warrant shall not
be affected). A reduction pursuant to this Section 13 in the number of Warrant
Shares for which this Warrant is exercisable will not affect any other provision
of this Warrant. In the event a Special Redemption Trigger occurs, the Company
shall: (i) deliver a notice of such occurrence to the Holder promptly, and in
any event within five (5) Business Days, after the occurrence of such Special
Redemption Trigger, which notice shall (A) state the number of Warrant Shares
subject to this Warrant shall be reduced on the Special Mandatory Redemption
Date, (B) identify the Special Mandatory Redemption Date and (C) state the
number of Warrant Shares for which this Warrant will be exercisable after the
Special Mandatory Redemption Date (assuming no exercise of this Warrant prior to
the Special Mandatory Redemption Date); and (ii) offer to exchange this Warrant
on or after the Special Mandatory Redemption Date for a Warrant identical in all
respects to this Warrant except such replacement Warrant shall state the reduced
number of Warrant Shares for which this Warrant is then exercisable.

(b) Notwithstanding the foregoing, this Section 13 will not apply to this
Warrant if the Holder at the time of such Special Mandatory Redemption Date is a
‘Holder’, as that term is defined in the Indenture, who elects to become a
‘Retained Holder’, as defined in and contemplated by Section 3.08 of the
Indenture.

14. Notices to Holders.

(a) After each adjustment of the Exercise Price or the amount of Warrant Shares
purchasable upon exercise of Warrants pursuant to Section 12, the Company will
promptly prepare a certificate signed by the Chairman or President, and by the
Treasurer or an Assistant Treasurer or the Secretary or an Assistant Secretary,
of the Company setting forth: (i) the Exercise Price, as so adjusted; (ii) the
amount of Warrant Shares purchasable upon exercise of this Warrant after such
adjustment; and (iii) a brief statement of the facts accounting for such
adjustment. The Company will promptly file such certificate with its records and
cause a brief summary thereof to be delivered to each Holder.

 

18



--------------------------------------------------------------------------------

(b) In the event:

(i) that the Company shall authorize the issuance to holders of shares of Common
Stock of rights, options or warrants to subscribe for or purchase shares of
Common Stock or of any other subscription rights or warrants;

(ii) that the Company shall authorize the distribution to holders of shares of
Common Stock of cash, evidences of its indebtedness or assets;

(iii) of any consolidation or merger to which the Company is a party and for
which approval of any stockholders of the Company is required, or of the
conveyance or transfer of the properties and assets of the Company substantially
as an entirety, or of any reclassification or change of Common Stock issuable
upon exercise of the Warrants (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination), or a tender offer or exchange offer by the Company
for shares of Common Stock;

(iv) of the voluntary or involuntary dissolution, liquidation or winding up of
the Company; or

(v) that the Company proposes to take any action which would require an
adjustment of the Exercise Price pursuant to Section 12;

then the Company shall cause to be delivered to the Holder, at least fifteen
(15) days prior to the applicable record date hereinafter specified, or promptly
in the case of events for which there is no record date, a notice stating
(x) the date as of which the holders of record of shares of Common Stock to be
entitled to receive any such rights, options, warrants or distribution are to be
determined, (y) the initial expiration date set forth in any tender offer or
exchange offer for shares of Common Stock, or (z) the date on which any such
consolidation, merger, conveyance, transfer, dissolution, liquidation or winding
up is expected to become effective or consummated, and the date as of which it
is expected that holders of record of shares of Common Stock shall be entitled
to exchange such shares for securities or other property, if any, deliverable
upon such reclassification, consolidation, merger, conveyance, transfer,
dissolution, liquidation or winding up. The failure to give the notice required
by this Section 14 or any defect therein shall not affect the legality or
validity of any distribution, right, option, warrant, consolidation, merger,
conveyance, transfer, dissolution, liquidation or winding up, or the vote upon
any action.

15. Transfer Taxes. The issuance of any shares or other securities upon the
exercise of this Warrant, and the delivery of certificates or other instruments
representing such shares or other securities, shall be made without charge to
the Holder for any tax or other charge in respect of such issuance. The Company
shall not, however, be required to pay any tax which may be payable in respect
of any transfer involved in the issue and delivery of any certificate in a name
other than that of the Holder and the Company shall not be required to issue or
deliver any such certificate unless and until the person(s) or entity(ies)
requesting the issue thereof shall have paid to the Company the amount of such
tax or shall have established to the satisfaction of the Company that such tax
has been paid.

 

19



--------------------------------------------------------------------------------

16. Loss or Mutilation of Warrant. Upon receipt of evidence satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant (and upon
surrender of this Warrant if mutilated), and upon reimbursement of the Company’s
reasonable incidental expenses, the Company shall execute and deliver to the
Holder a new Warrant of like date, tenor, and denomination.

17. Obtaining Stock Exchange Listings. The Company shall from time to time take
all action which may be reasonably necessary so that the Warrant Shares,
immediately upon their issuance upon the exercise of Warrants, will be listed on
a principal securities exchange, automated quotation system or other market
within the United States of America, if any, on which other shares of Common
Stock are then listed, if any.

18. No Rights as a Stockholder. The Holder shall not have, solely on account of
the Holder’s status as a holder of a Warrant, any rights of a stockholder of the
Company, either at law or in equity, or to any notice of meetings of
stockholders or of any other proceedings of the Company, except as provided in
this Warrant.

19. Miscellaneous

(a) Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (i) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (ii) if delivered from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (A) if delivered by first-class
registered or certified mail domestic, three Business Days after so mailed,
(B) if delivered by nationally recognized overnight carrier, one (1) Business
Day after so mailed, (C) if delivered by International Federal Express (or
comparable service), two (2) Business Days after so mailed, (D) if delivered by
facsimile, upon electric confirmation of receipt on the first Business Day after
the transaction and shall be delivered as addressed as follows:

(i) if to the Company, to:

     Velocity Express Corporation

     One Morningside Drive North

     Building B – Suite 300

     Westport, CT 06880

     Attention: Chief Financial Officer

     Telephone: (203) 349-4160

     Telecopy: (203) 349-4198

(ii) if to the Holder, at such Holder’s address on the Warrant Register, or at
such other address or addresses as may have been furnished to the Company in
writing.

(b) Successors. All the covenants and provisions of this Warrant by or for the
benefit of the Company or the Holder shall bind and inure to the benefit of
their respective successors and assigns hereunder. No other person or entity
shall have or be construed to have any legal or equitable right, remedy or claim
under or in respect of or by virtue of this Warrant or any provisions contained
in this Warrant.

 

20



--------------------------------------------------------------------------------

(c) Entire Agreement. This Warrant constitutes the entire agreement of the
parties hereto and supersedes all prior written or oral agreements,
understandings and negotiations with respect to the subject matter hereof.

(d) Headings. The headings of the various sections of this Warrant have been
inserted for convenience of reference only and shall not be deemed to be part of
this Warrant.

(e) Severability. In case any provision contained in this Warrant should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Warrant shall not
in any way be affected or impaired thereby.

(f) Amendments; Waivers; No Additional Consideration. No provision of this
Warrant may be waived or amended except in a written instrument signed by the
Company and the Holder. No waiver of any default with respect to any provision,
condition or requirement of this Warrant shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.

(g) Governing Law. This Warrant shall be deemed to be a contract made under the
laws of the State of Delaware and for all purposes shall be construed in
accordance with the internal laws of said State.

(h) Consent to Jurisdiction, etc.

(i) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE NEW YORK
SUPREME COURT IN THE CITY AND STATE OF NEW YORK AND ANY APPELLATE COURT
THEREFROM OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK AND ANY APPELLATE COURT THEREFROM (COLLECTIVELY, THE “NEW YORK COURTS”), IN
ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATING
THERETO, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH PROCEEDING MAY BE HEARD AND
DETERMINED IN THE NEW YORK COURTS. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.

 

21



--------------------------------------------------------------------------------

(ii) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
ANY OF THE NEW YORK COURTS. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH PROCEEDING IN ANY OF THE NEW YORK COURTS.

(iii) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 19(a).
NOTHING IN THIS WARRANT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS WARRANT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(i) Interpretation. The language used in this Warrant shall be deemed to be the
language chosen by the parties to express their mutual intent and no rule of
strict construction shall be applied against any party.

(j) Counterparts and Facsimiles. This Warrant may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. This Warrant may also be executed and delivered
via facsimile, which shall be deemed an original.

[Signature page follows]

 

22



--------------------------------------------------------------------------------

Dated: July 3, 2006

 

VELOCITY EXPRESS CORPORATION

  By:  

 

   

Edward W. Stone

   

Chief Financial Officer

 

23



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)

FOR VALUE RECEIVED,                                  hereby sells, assigns, and
transfers unto                                  a Warrant to purchase
                     shares of Common Stock, par value $0.004 per share, of
Velocity Express Corporation (the “Company”), together with all right, title,
and interest therein, and does hereby irrevocably constitute and appoint
                                                  attorney to transfer such
Warrant on the books of the Company, with full power of substitution.

 

Dated:

 

 

By:

 

 

  Signature

The signature on the foregoing Assignment must correspond to the name as written
upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

To: Velocity Express Corporation

       One Morningside Drive North,

       Bldg. B, Suite 300

       Westport, Connecticut 06880

       Attention: President

The undersigned hereby exercises the accompanying Warrant to either (you must
check a box):

 

  ¨ Purchase              Warrant Shares covered by the accompanying Warrant and
tenders payment herewith pursuant to Section 4 of the Warrant in the amount of
$            ; or

 

  ¨ Effect a non-cash exercise pursuant to Section 5 of the Warrant, and the
undersigned elects to apply              Warrant Shares to such exercise;

and, in each case, requests that certificates for such securities be issued in
the name of, and delivered to:

 

           

(Print Name, Address and Social Security

or Tax Identification Number)

and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by the within Warrant be registered in the name of, and delivered
to, the undersigned at the address stated below.

If this Notice of Exercise is delivered to elect cashless exercise with respect
to Warrant Shares subject to an automatic exercise pursuant to Section 3 of the
Warrant, check this box: ¨

 

Dated:

 

 

By:

 

 

  Print Name

 

    Signature

 

 

Address:

 

 